Citation Nr: 1203344	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C infection, and if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder. 

3.  Entitlement to service connection for fibromyalgia, with sleep disorder, fatigue, stiff joints and chronic pain, to include as secondary to service-connected disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability. 

6.  Entitlement to an initial disability rating in excess of 10 percent for a right heel disability. 

7.  Entitlement to an initial disability rating in excess of 10 percent for a left heel disability. 

8.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 

9.  Entitlement to special home adaptation grant or financial assistance in acquiring specially adaptive housing. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1985, to May 10, 1985. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that assigned initial ratings of 10 percent for left and right ankle disabilities and left and right heel disabilities.  The Board remanded these claims for further development in November 2000 and in August 2003. 

The Board issued a decision in May 2006 that denied increased initial ratings for left and right ankle and heel disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in May 2008 that vacated the Board's decision and remanded the case to the Board. 

This case is also on appeal from a July 2006 rating decision that (in pertinent part) denied service connection for bipolar disorder and hepatitis C, and a February 2009 rating decision that denied service connection for fibromyalgia on a direct basis. 

In July 2009 the Board remanded the issues identified above to the RO for further development action.  The Board's remand directed the RO to schedule the Veteran for a hearing before a Member of the Board at the RO, per her request.  The RO scheduled the Veteran for a hearing, but the Veteran subsequently withdrew her request for hearing in writing. 

While the case was in remand status the Veteran entered substantive appeals regarding an April 2008 RO rating decision denying entitlement to a TDIU and an October 2008 rating decision denying (in pertinent part) service connection for fibromyalgia on a secondary basis and entitlement to special home adaptation grant and specially adaptive housing. 

This case was before the Board in May 2010 when the issues herein on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The Veteran's claims for service connection for fibromyalgia and psychiatric disability; higher disability ratings, a TDIU and special home adaptation grant or financial assistance in acquiring specially adaptive housing are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  An unappealed July 1999 rating decision denied service connection for hepatitis C. 

2.  Evidence received since the July 1999 rating decision pertaining to the claim of service connection for hepatitis C does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a September 2010 letter provided the Veteran notice of the evidence needed to support her claim to reopen, and advised her of her and VA's responsibilities in the development of the claim.  She was also provided notice of the specific evidence needed to reopen the claim of service connection for hepatitis C.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with her claims files.  Pertinent post-service treatment records have been associated with the claims files.  Neither the Veteran nor her attorney has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

II.  Claim to Reopen 

A.  Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Hepatitis C

The RO denied the Veteran's claim of service connection for hepatitis C in an unappealed rating decision in July 1999.  The RO found that the evidence showed that such disability existed prior to service and was not aggravated therein.  Evidence of record at the time of the July 1999 rating action included pre-service private treatment records dated in 1984 which note the Veteran's history of hepatitis since an appendectomy and blood transfusion in 1983.  The evidence also included STRs, including an August 1984 Report of Medical History which notes the Veteran's history of appendectomy, partial hysterectomy, and "jaundice or hepatitis" and a March 1985 Report of Medical History which notes the Veteran's history of hepatitis.  VA and private treatment records and examination reports dated from 1985 to 1997 note only current treatment for hepatitis with an onset in the 1980's.  None of the medical evidence of record showed a current diagnosis of hepatitis C incurred in or aggravated by the Veteran's military service.  In a July 1999 statement the Veteran maintained that she contracted hepatitis prior to service but that her hepatitis was aggravated in service by her stress fractures.

Evidence received since the July 1999 rating decision includes VA and private treatment records and examination reports dated from 2000 to 2010, which note the Veteran's complaints and treatment for various disabilities, including hepatitis C.  This evidence is not material.  The basis for the prior denial was that the hepatitis C existed prior to service and was not aggravated in service.  Therefore, the new evidence must relate to the onset or aggravation of hepatitis C during active service.  None of the medical evidence added to the record does so.  As the medical evidence received since July 1999 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in statements received from 2000 to 2010 (including an August 2009 statement), the Veteran essentially maintains that her hepatitis was "dormant" in service, but then became active in 1990.  She maintains that her hepatitis "became more extreme" because of the trauma and psychological stress of her in-service injuries.  No medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim for service connection for hepatitis C may not be reopened. 


ORDER

New and material evidence not having been received, reopening of a claim of entitlement to service connection for hepatitis C is denied. 


REMAND

Fibromyalgia

In its May 2010 remand, the Board instructed the RO (in pertinent part) to arrange for the Veteran to be examined by a physician with the appropriate expertise to determine the etiology of the Veteran's fibromyalgia, to include whether her fibromyalgia is etiologically related to her service or was caused or permanently worsened by service-connected disability.  The Veteran was provided with a VA examination in November 2011 conducted by a nurse practitioner, who did not provide all the requested opinions.  (She only opined that the Veteran's fibromyalgia is not caused by or a result of her service-connected disabilities.)  Moreover, a physician did not review or sign the examination report.  According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  

In addition, because the May 2010 remand order indicated that a physician should review the Veteran's claims files and render the opinion, it was in violation of the prior remand for the RO to schedule the examination with a nurse practitioner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For all these reasons, the Board finds that the November 2011 VA examination report is inadequate for adjudication purposes and another examination should be scheduled. 

Increased Initial Ratings for Ankle and Heel Disabilities

In the May 2008 Memorandum Decision, the Court stated that remand was indicated pursuant to Stegall v. West, 11 Vet. App. 268 (1998) because of the RO's failure to follow the Board's directives in a prior remand.  Specifically, the Court noted that the Board remanded the Veteran's rating claims in August 2003 and instructed the RO to arrange for the Veteran to be afforded a VA examination to determine the current severity of her heel and ankle disabilities.  As a part of this, the examiner was to provide an opinion concerning the impact of each disability on the Veteran's ability to work.  Although the Veteran underwent a VA examination in May 2004, the examiner failed to address the impact of her heel and ankle disabilities on her occupational functioning.  The Court also stated that remand was indicated because the May 2004 VA examiner did not address all pertinent disability factors set forth in 38 C.F.R. §§ 4.40 , 4.45.  Specifically, the examiner did not assess flare-ups or functional impairment in terms of additional degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Following the May 2008 Memorandum Decision, the Board remanded the claims for another VA examination in July 2009.  The examiner was directed to assess functional impairment due to flare-ups, incoordination, weakened movement and excess fatigability in terms of additional degrees of limitation of motion.  The examiner was also directed to provide an opinion concerning the impact of each disability on the Veteran's ability to work.  The rationale for all opinions expressed was to be provided.

The Veteran underwent a VA examination in October 2009.  However, the report of this examination is once again inadequate for rating purposes.  Specifically, the examiner noted that the Veteran complained of daily flare-ups, but then stated that it would be "pure speculation to state whether there would be pain, weakness, incoordination, lack of endurance or change in range of motion with the flare-ups."  In years past, these types of noncommittal opinions amounted to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit stated that classifying a medical report and opinion as nonevidence is "troubling."  More recently, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Therefore, the Veteran should be provided another VA examination to determine whether pain could significantly limit her functional ability during flare-ups or when her ankles and heels are used repeatedly over time, and if the examiner again determines that he/she cannot answer this question without resorting to speculation, the examiner must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

Moreover, in February 2010, the Veteran's attorney raised the issue of whether referral for extra-schedular evaluation is warranted.  The Veteran has not been provided with notice of the information or evidence necessary to substantiate the assignment an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  Thus, the Board finds that additional VCAA notice and readjudication of the claim is warranted.




Psychiatric Disability, TDIU and Special Home Adaptation Grant or Specially Adaptive Housing

The claims for seeking service connection for psychiatric disability (to include on a secondary basis), TDIU and a special home adaptation grant or financial assistance in acquiring specially adaptive housing are inextricably intertwined with the fibromyalgia claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decisions on these claims until the Veteran's fibromyalgia claim is resolved.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO must provide specific notice as to the information and evidence necessary to substantiate entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b). 

2.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.

3.  Thereafter, the RO should afford the Veteran a VA examination by an appropriate physician to determine the etiology of her fibromyalgia.  The Veteran should be properly notified of the examination and of the consequences of her failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files should be made available to and reviewed by the examiner. 

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's fibromyalgia is etiologically related to her active service or was caused or permanently worsened by service-connected disability.  The examiner should respond in the affirmative or negative to this question.  In addition, the examiner must provide the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The RO should afford the Veteran a VA examination by an appropriate physician to determine the current severity of her service-connected heel and ankle disabilities.  The Veteran should be properly notified of the examination and of the consequences of her failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files should be made available to and reviewed by the examiner.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as the extent this causes additional limitation of motion. 

If the examiner determines that he/she cannot provide an opinion on an issue without resorting to speculation, the examiner should discuss why this is not possible or feasible.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the diagnosed disorder or whether additional testing, information or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.) 

The examiner should also comment on the impact of the Veteran's service-connected ankle and heel disabilities on her ability to work, to include whether each (alone or in concert with any other service-connected disabilities) renders her unemployable.  

The examiner should explain the rationale for all opinions given. 

5.  The RO should also undertake any other development it determines to be warranted. 

6.  Then, the RO should adjudicate the issues remaining on appeal.  In evaluating the Veteran's service-connected ankle and heel disabilities, the RO should consider whether the case should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  Should submission under § 3.321(b)(1) be deemed unwarranted, the reasons for this decision should be set forth. 

7.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her attorney, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


